Citation Nr: 0514737	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1986 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for residuals of a back strain.  

In May 2003 and January 2004, the Board remanded the appeal 
to obtain additional development.  After completing the 
Board's requested development and readjudicating the claim, 
the RO confirmed and continued the denial.  As such, the 
matter has been returned for appellate review.


FINDING OF FACT

The veteran's low back disability, diagnosed as degenerative 
disc disease of the lumbosacral spine and osteoarthritis of 
the lumbosacral spine, is not related to active service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in, 
aggravated by, or related to active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his current back disability is 
related to an in-service injury sustained when he fell off of 
a truck while cranking a gas pump.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including arthritis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Accordingly, establishing service connection requires a 
medical diagnosis of current disability; medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the competent evidence fails to demonstrate 
that entitlement to service connection is warranted.  On VA 
examination in September 2002 and June 2003 diagnoses of 
degenerative disc disease of the lumbosacral spine and 
osteoarthritis of the lumbosacral spine were made and the 
service medical records show that in February 1970 an 
impression of muscle strain was noted after the veteran 
received treatment for complaints of back pain while cranking 
a gas pump.  The competent evidence, however, fails to show 
that the veteran's degenerative disc disease and 
osteoarthritis of the lumbosacral spine had its onset in 
service, continued in symptomatology since service, 
manifested to a compensable degree within a year after 
service, or is in any way related to service.

As previously noted, the service medical records show that in 
1970 the veteran received treatment for back pain and that an 
impression of muscle strain was noted.  Thereafter, the 
service medical and administrative records are silent with 
regard to any complaints of or treatment for back pain.  As 
such, the competent evidence does not show that the current 
back disability began in service.  Rather, it demonstrates 
that the veteran's in-service episode was acute and 
transitory and did not result in chronic disability.  
Additionally, the competent post-service medical evidence 
fails to show that the veteran's current back disability 
continued in symptomatology since service, manifested to a 
compensable degree within a year after service, or is in any 
way related any event of service.  From 1971 to 1995, there 
are no competent medical reports referencing a back 
disability.  Medical reports from the veteran's private 
physician show that the veteran complained of back pain in 
February 1995 and that in March 1995 it was noted that his 
back was okay.  The reports do not reference service.  VA 
outpatient treatment reports dated from 1992 to 2002 also do 
not specifically reference a back disability, although 
degenerative joint disease of multiple joints is noted.  More 
importantly, on VA examination in June 2003, after reviewing 
the veteran's claims file and examining him, the examiner 
opined that the veteran's current complaints and x-ray 
findings were not related to any injury which occurred in 
service.  In light of the foregoing, there is no competent 
evidence of record creating the requisite medical nexus 
between the veteran's current disability and active service.  
Summers v. Gober, 225 F.3d 1293 (Fed. Cir. 2000); Caluza v. 
Brown, 7 Vet. App. 498.  Further, without such supporting 
documentation, the veteran's assertions are insufficient to 
establish service connection.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for a 
low back disability, and is not in equipoise.  The appeal is 
denied.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309; Ortiz v. Principi, 274 F.3d 1361.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decision dated in March 
1986,  Statement of the Case dated in September 2001, 
Supplemental Statements of the Case dated in July 2003 and 
November 2004, and VA letters dated in February and June 
2004, VA apprised the veteran and his representative of the 
law applicable in adjudicating the appeal, the reasons and 
bases for the VA decision, and the information and evidence 
needed to substantiate the claim.  By way of the SOC, SSOC, 
and VA notice letters, VA, in essence, told the veteran that 
to substantiate his claim, he needed to demonstrate that he 
had sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  VA, in essence, also asked the veteran to submit 
all of the evidence in his possession to substantiate his 
claim.  Peligrini v. Principi, 17 Vet. App. 412 (2004).  VA 
has fulfilled its duty to inform the veteran of the 
information and evidence needed to substantiate his claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that VCAA notice was sent to the 
veteran after the RO's March 1986 decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the VCAA was enacted.  Where, 
as here, the Section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  The veteran has been furnished 
content-complying notice and proper subsequent VA processing.  
Any defect with respect to the VCAA notice requirement in 
this case is harmless error.  Peligrini, supra.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical and administrative records, 
VA medical and examination reports dated from 1992 to 2004, 
and private medical reports dated from 1991 to 2002.  The 
veteran was furnished medical release of information forms 
and told to inform VA of any additional dates and places of 
treatment, as well as any other pertinent information or 
evidence in the veteran's control.  Neither the veteran nor 
his representative has identified any outstanding evidence 
which could be used to support the issue on appeal.  See 
Veteran's letters dated in August 2003 and June 2004.  VA has 
met its duty to assist the veteran in the development of this 
appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


